Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 1 of 21 Page ID #:33



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    Ramiro Perez-Hernandez.,    ) Case No. CV 20-1579-JFW(AFMx)
                                  )
12                  Plaintiff,    ) STANDING ORDER
                                  )
13         v.                     )
                                  )
14    Midland Credit Management, )
      Inc.,                       )
15                                )
                    Defendants.   )
16    ___________________________
17         READ THIS ORDER CAREFULLY. IT CONTROLS THE CASE AND
18    DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.
19         This action has been assigned to the calendar of Judge
20    John F. Walter.     Both the Court and counsel1 bear
21    responsibility for the progress of litigation in Federal
22    Court.   To secure the just, speedy, and inexpensive
23    determination of every action, all counsel are ordered to
24    familiarize themselves with the Federal Rules of Civil
25    Procedure, the Local Rules of the Central District of
26
27         1
         Any reference in the Court’s Standing Order (or any
   other
28 partiescourt order) to “counsel” or “attorney” applies to
            appearing pro se unless the context requires
   otherwise.
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 2 of 21 Page ID #:34



  1   California, the General Orders of the Central District and
  2   the Judge’s Procedures and Schedules found on the website
  3   for the United States District Court for the Central District
  4   of California (www.cacd.uscourts.gov).
  5   1.   Service of the Complaint:
  6        The plaintiff shall promptly serve the Complaint in
  7   accordance with Fed.R.Civ.P. 4 and shall file the proof(s) of
  8   service pursuant to the Local Rules.           The plaintiff is hereby
  9   notified that failure to serve the Complaint as required by
10    Fed.R.Civ.P. 4(m) will result in the dismissal of the
11    Complaint against the unserved defendant(s).
12    2.   Presence of Lead Counsel:
13         Lead trial counsel shall attend all proceedings before
14    this Court and all Local Rule 7-3, scheduling, status, and
15    settlement conferences.       Only ONE attorney for a party may be
16    designated as lead trial counsel unless otherwise permitted
17    by the Court.
18    3.   Electronic Filing and Courtesy Copies:
19         (a) Within ten days of a party’s initial appearance, lead
20    trial counsel shall file a declaration entitled, “Declaration
21    of Lead Trial Counsel” which shall: (1) notify the Court that
22    counsel has registered as an “CM/ECF User;” (2) include lead
23    counsel’s “E-Mail Address of Record;” and (3) confirm that
24    lead counsel has read the Court’s Standing Order and the
25    Local Rules.
26         (b) All documents that are required to be filed in an
27    electronic format pursuant to the Local Rules shall be filed
28    electronically no later than 4:00 p.m. on the date due unless

                                           2
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 3 of 21 Page ID #:35



  1   otherwise ordered by the Court.          Any documents filed
  2   electronically after 4:00 p.m. on the date due will be
  3   considered late and may be stricken by the Court.              All
  4   documents filed electronically shall be filed in accordance
  5   with the Local Rule 5-4.        Each PDF file shall contain no more
  6   than one document.      See Local Rule 5-4.3.1. Any documents
  7   which counsel attempt to file electronically which are
  8   improperly filed will not be accepted by the Court.
  9        (c) Counsel are ORDERED to deliver 2 copies of all
10    documents filed electronically in this action to Chambers.
11    For each document filed electronically, one copy shall be
12    marked “CHAMBERS COPY” and the other copy shall be marked
13    “COURTESY COPY.”      The “CHAMBERS COPY” and “COURTESY COPY” are
14    collectively referred to herein as “Courtesy Copies.” The
15    Courtesy Copies of each electronically filed document must
16    include on each page the running header created by the ECF
17    system.   In addition, on the first page of each Courtesy
18    Copy, in the space between lines 1 - 7 to the right of the
19    center, counsel shall include the date the document was
20    e-filed and the document number. The Courtesy Copies shall be
21    single-sided and shall not be blue-backed. All documents must
22    be stapled only in the top left-hand corner, the electronic
23    proof of service must be attached as the last page of each
24    document, and the exhibits attached to any document must be
25    tabbed.   Counsel shall not staple the “COURTESY COPY” and
26    “CHAMBERS COPY” together. The “COURTESY COPY” and “CHAMBERS
27    COPY” of all documents must be three-hole punched at the left
28    / / /

                                           3
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 4 of 21 Page ID #:36



  1   margin with oversized 13/32" hole size, not the standard
  2   9/32" hole size.      If evidence attached to a document exceeds
  3   twenty-five pages, the Courtesy Copies of the evidence shall
  4   be placed in separately bound volumes and include a Table of
  5   Contents.    If such evidence exceeds fifty pages, the Courtesy
  6   Copies of such evidence shall be placed in a slant D-ring
  7   binder with each item of evidence separated by a tab divider
  8   on the right side. All documents contained in the binder must
  9   be three hole punched with the oversized 13/32” hole size,
10    not the standard 9/32” hole size.          The binder shall include a
11    Table of Contents and the spine of the binder shall be
12    labeled with its contents.
13         The Courtesy Copies shall be delivered to Chambers no
14    later than 10:00 a.m. on the next business day after the
15    document was electronically filed.
16         (d) For any document that is not required to be filed
17    electronically, counsel are ORDERED to deliver 1 conformed
18    copy of the document, which shall be marked “COURTESY COPY,”
19    to Chambers at the time of filing. For any document or
20    exhibit that is not required to be filed electronically,
21    counsel shall retain a copy of that document or exhibit until
22    all appeals have been exhausted.
23         (e)    If the Court has granted an application to file
24    documents under seal, the Court’s Courtesy Copies shall
25    include a complete version of the documents including any
26    sealed documents. Each document that has been filed under
27    seal shall include a notation identifying that the document
28    has been filed under seal, and shall be highlighted to show

                                           4
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 5 of 21 Page ID #:37



  1   the portion of the document that has been redacted. For
  2   example, if the Court orders Ex. A to a Declaration filed
  3   under seal, the Court’s Courtesy Copies of the Declaration
  4   should include Ex. A as an attachment with a notation that it
  5   has been filed under seal pursuant to the Court’s order and
  6   any redactions shall be highlighted.
  7        (f) In the unlikely event counsel finds it necessary to
  8   file a Notice of Errata: (1) the Notice of Errata shall
  9   specifically identify each error by page and line number and
10    set forth the correction; and (2) a corrected version of the
11    document in its entirety shall be attached to the Notice of
12    Errata.
13         (g) When a proposed order accompanies an electronic
14    filing, a WordPerfect or Word copy of the proposed order,
15    along with a copy of the PDF electronically filed main
16    document shall be e-mailed to JFW_Chambers@cacd.uscourts.gov.
17    The subject line of the e-mail shall be in the following
18    format: court’s divisional office, year, case type, case
19    number, document control number assigned to the main document
20    at the time of filing, judge’s initials and filer (party)
21    name.     Failure to comply with this requirement may result in
22    the denial or striking of the request or the Court may
23    withhold ruling on the request until the Court receives the
24    required documents.
25    4.   Discovery:
26         (a) All discovery matters have been referred to a United
27    States Magistrate Judge.        (The Magistrate Judge’s initials
28    follow the Judge’s initials next to the case number.)               All

                                           5
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 6 of 21 Page ID #:38



  1   discovery documents must include the words “DISCOVERY MATTER”
  2   in the caption to ensure proper routing.            Counsel are
  3   directed to contact the Magistrate Judge’s Courtroom Deputy
  4   to schedule matters for hearing.
  5        All decisions of the Magistrate Judge shall be final,
  6   subject to modification by the District Court only where it
  7   is shown that the Magistrate Judge’s Order is clearly
  8   erroneous or contrary to law.         Any party may file and serve a
  9   motion for review and reconsideration before this Court.                The
10    moving party must file and serve the motion within fourteen
11    calendar days of service of a written ruling or within
12    fourteen calendar days of an oral ruling that the Magistrate
13    Judge states will not be followed by a written ruling.               The
14    motion must specify which portions of the ruling are clearly
15    erroneous or contrary to law and support the contention with
16    a memorandum of points and authorities.           Counsel shall
17    deliver a courtesy copy of the moving papers and responses to
18    the Magistrate Judge.
19         (b) Counsel shall begin to actively conduct discovery
20    before the Fed.R.Civ.P. 26(f) conference because at the
21    Scheduling Conference the Court will impose tight deadlines
22    to complete discovery.
23    5.   Motions:
24         (a) Time for Filing and Hearing Motions:
25         Motions shall be filed in accordance with the Local
26    Rules.   This Court hears motions on Mondays commencing at
27    1:30 p.m.    Once a party has noticed a motion for hearing on a
28    particular date, the hearing shall not be continued without

                                           6
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 7 of 21 Page ID #:39



  1   leave of Court.     No supplemental briefs shall be filed
  2   without leave of Court.       Courtesy Copies shall be provided to
  3   the Court in accordance with paragraph 3 of this Order.               No
  4   motion shall be noticed for hearing for more than 35 calendar
  5   days after service of the motion unless otherwise ordered by
  6   the Court.     Documents not filed in compliance with the
  7   Court’s requirements will be stricken and will not be
  8   considered by the Court.
  9        (b) Local Rule 7-3:
10         Among other things, Local Rule 7-3 requires counsel to
11    engage in a pre-filing conference to discuss thoroughly the
12    substance of the contemplated motion and any potential
13    resolution.     Counsel should discuss the issues with
14    sufficient detail so that if a motion is still necessary, the
15    briefing may be directed to those substantive issues
16    requiring resolution by the Court.
17         Many motions to dismiss or to strike could be avoided if
18    the parties confer in good faith especially for perceived
19    defects in a Complaint, Answer, or Counterclaim which could
20    be corrected by amendment.        See, e.g., Eminence Capital, LLC
21    v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)(where a
22    motion to dismiss is granted, a district court should provide
23    leave to amend unless it is clear that the Complaint could
24    not be saved by any amendment).          The Ninth Circuit requires
25    that this policy favoring amendment be applied with “extreme
26    liberality.”     Morongo Band of Mission Indians v. Rose, 893
27    F.2d 1074, 1079 (9th Cir. 1990).
28    / / /

                                           7
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 8 of 21 Page ID #:40



  1        These principles require counsel for the plaintiff to
  2   carefully evaluate the defendant’s contentions as to the
  3   deficiencies in the Complaint, and in most instances, the
  4   moving party should agree to any amendment that would cure a
  5   curable defect.     Counsel should, at the very least, resolve
  6   minor procedural or other nonsubstantive matters during the
  7   conference.
  8        All 7-3 conferences shall be conducted in person by lead
  9   counsel.    If lead counsel are not located in the same county
10    in the Central District of California, the conference may
11    take place via a communication method that, at a minimum,
12    allows all parties to be in realtime communication (letters
13    and e-mail, for example, do not constitute a proper 7-3
14    conference).
15         Notwithstanding the exception for preliminary injunction
16    motions in Local Rule 7-3, counsel contemplating filing a
17    preliminary injunction motion shall comply with Local Rule 7-
18    3 and meet and confer in person at least five days prior to
19    the filing of such a motion. The pro se status of one or more
20    parties does not excuse compliance with Local Rule 7-3.
21         Within three days of the conference, counsel shall file a
22    joint statement indicating the date of, duration of, and
23    method of communication used during the conference and the
24    participants in the conference.          In addition, the joint
25    statement shall detail the issues discussed and resolved
26    during the conference and the issues remaining.             Failure to
27    strictly comply with the Court’s requirements or Local Rule
28    / / /

                                           8
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 9 of 21 Page ID #:41



  1   7-3 will result in the striking and/or the denial of the
  2   motion.
  3        (c) Length and Format of Motion Papers:
  4        Memoranda of Points and Authorities in support of or in
  5   opposition to motions shall not exceed 25 pages.              Replies
  6   shall not exceed 12 pages.        Only in rare instances and for
  7   good cause shown will the Court grant an application to
  8   extend these page limitations.           Courtesy Copies of all
  9   evidence in support of or in opposition to a motion,
10    including declarations and exhibits to declarations, shall be
11    separated by a tab divider on the bottom of the page.               If
12    evidence in support of or in opposition to a motion exceeds
13    twenty-five pages, the Courtesy Copies of the evidence shall
14    be placed in separately bound volumes and include a Table of
15    Contents.    If such evidence exceeds fifty pages, the Courtesy
16    Copies of such evidence shall be placed in a slant D-ring
17    binder with each item of evidence separated by a tab divider
18    on the right side.      All documents contained in the binder
19    must be three hole punched with the oversized 13/32” hole
20    size, not the standard 9/32” hole size.           The binder shall
21    include a Table of Contents and the spine of the binder shall
22    be labeled with its contents.
23         Typeface shall comply with the Local Rules. NOTE: If
24    Times Roman is used, the font size must be no less than 14;
25    if Courier is used, the font size must be no less than 12.
26    Footnotes shall be in the same typeface and font size as the
27    text and shall be used sparingly.
28    / / /

                                           9
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 10 of 21 Page ID #:42



  1        Documents which do not conform to the Local Rules and
  2   this Order will not be considered.
  3        (d) Citations to Case Law:
  4        Citations to case law must identify not only the case
  5   being cited, but the specific page referenced. In the event
  6   it is necessary to cite to Westlaw or Lexis, the Court
  7   prefers that counsel cite to Westlaw.           Hyperlinks to case
  8   citations must be included.
  9        (e) Citations to Other Sources:
 10        Statutory references should identify, with specificity,
 11   which sections and subsections are being referenced (e.g.,
 12   Jurisdiction over this claim for relief may appropriately be
 13   found in 47 U.S.C. § 33, which grants the district courts
 14   jurisdiction over all offenses of the Submarine Cable Act,
 15   whether the infraction occurred within the territorial waters
 16   of the United States or on board a vessel of the United
 17   States outside said waters).         Statutory references which do
 18   not specifically indicate the appropriate section and
 19   subsection (e.g., Plaintiffs allege conduct in violation of
 20   the Federal Electronic Communication Privacy Act, 18 U.S.C. §
 21   2511, et seq.) are to be avoided.          Citations to treatises,
 22   manuals, and other materials should similarly include the
 23   volume and the section referenced.
 24        (f) Proposed Statement of Decision
 25        Within two days of the deadline for filing the Reply,
 26   each party shall lodge a Proposed Statement of Decision,
 27   which shall contain a statement of the relevant facts and
 28   applicable law with citations to case law and the record.

                                           10
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 11 of 21 Page ID #:43



  1   The Proposed Statement of Decision shall not exceed fifteen
  2   pages and shall be in a form that would be appropriate for
  3   the Court to enter as its final order on the motion.               The
  4   Proposed Statement of Decision shall be submitted to the
  5   Court in accordance with the Local Rules and shall be e-
  6   mailed in WordPerfect or Word format to the Chambers’ e-mail
  7   address (JFW_Chambers@cacd.uscourts.gov) at the time of
  8   filing. Failure to lodge the Proposed Statement of Decision
  9   will result in the denial or granting of the motion.
 10        (g) Opposing Papers
 11        Within the deadline prescribed by the Local Rules, a
 12   party opposing a motion shall file: (1) an Opposition; or (2)
 13   a Notice of Non-Opposition.         If a party files a Notice of
 14   Non-Opposition to a motion under Federal Rule of Civil
 15   Procedure 12(b), (e), or (f), that party shall state whether
 16   it intends to file an amended complaint in accordance with
 17   Federal Rule of Civil Procedure 15(a)(1).
 18        Failure to timely respond to any motion shall be deemed
 19   by the Court as consent to the granting of the motion.                See
 20   Local Rules.
 21        (h)    Amended Pleadings
 22        Whenever a plaintiff files an amended pleading, a
 23   redlined version of the amended pleading shall be filed and
 24   delivered to Chambers indicating all additions and deletions
 25   to the prior version of that pleading.
 26        In addition to the requirements of the Local Rules, all
 27   motions to amend the pleadings shall: (1) state the effect of
 28   / / /

                                           11
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 12 of 21 Page ID #:44



  1   the amendment; and (2) state the page, line number(s), and
  2   wording of any proposed change or addition of material.
  3        In the event the Court grants a motion to dismiss without
  4   prejudice to filing an amended complaint, the plaintiff shall
  5   file an amended complaint within the time period specified by
  6   the Court.     If no time period is specified by the Court, the
  7   plaintiff shall file an amended complaint within fourteen
  8   calendar days of the date of the order granting the plaintiff
  9   leave to file an amended complaint.           Failure to file an
 10   amended complaint within the time allotted will result in the
 11   dismissal of the action with prejudice.
 12        6.    Ex Parte Applications:
 13        Ex parte applications are solely for extraordinary
 14   relief.    See Mission Power Eng'g Co. v. Continental Cas. Co.,
 15   883 F. Supp. 488 (C.D. Cal. 1995).           Applications that fail to
 16   conform with the Local Rules, including a statement of
 17   opposing counsel’s position, will not be considered.               In
 18   addition to electronic service, the moving party shall
 19   immediately serve the opposing party by fax or hand service
 20   and shall notify the opposing party that any opposition must
 21   be filed not later than twenty-four hours after the filing of
 22   the ex parte application.        If counsel does not intend to
 23   oppose the ex parte application, counsel shall immediately
 24   inform the Courtroom Deputy by e-mail and immediately file a
 25   Notice of Non-Opposition.        The Court considers ex parte
 26   applications on the papers and usually does not set the
 27   matters for hearing.       Courtesy Copies of all moving,
 28   opposition, or non-opposition papers shall be provided to the

                                           12
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 13 of 21 Page ID #:45



  1   Court in accordance with paragraph 3 of this Order.               The
  2   Courtroom Deputy will notify counsel of the Court’s ruling or
  3   a hearing date and time, if the Court determines a hearing is
  4   necessary.
  5   7.   Applications or Stipulations to Extend the Time to File
  6   any Required Document or to Continue Any Date:
  7        No application or stipulation to extend the time to file
  8   any required document or to continue any date is effective
  9   unless and until the Court approves it.            Any application or
 10   stipulation to extend the time to file any required document
 11   or to continue any date must set forth the following:
 12        (a)    the existing due date or hearing date, as well as
 13   all dates set by the Court, including the discovery cut-off
 14   date, the Pre-Trial Conference date, and the Trial date;
 15        (b) the new dates proposed by the parties;
 16        (c) specific, concrete reasons supporting good cause for
 17   granting the extension; and
 18        (d) whether there have been prior requests for extensions
 19   by any party, and whether those requests were granted or
 20   denied by the Court.
 21        The application or stipulation must be accompanied by a
 22   separate proposed order which must be submitted to the Court
 23   in accordance with the Local Rules.           The proposed order shall
 24   include the existing due date(s) or hearing date(s) as well
 25   as the new proposed date(s).
 26        Failure to comply with the provisions of this section may
 27   result in the denial of the application or stipulation.
 28   / / /

                                           13
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 14 of 21 Page ID #:46



  1        8.    Temporary Restraining Orders and Injunctions:
  2        (a) Documentation Required:
  3        Parties seeking emergency or provisional relief shall
  4   comply with Fed.R.Civ.P.65 and the Local Rules.              An ex parte
  5   application for a temporary restraining order must be
  6   accompanied by:      (1) a copy of the complaint; (2) a separate
  7   memorandum of points and authorities in support of the
  8   application; (3) the proposed temporary restraining order and
  9   a proposed order to show cause why a preliminary injunction
 10   should not issue; and (4) such other documents in support of
 11   the application which the party wishes the Court to consider.
 12   Courtesy Copies of these documents shall be immediately
 13   delivered to Chambers.
 14        (b) Notice of Ex Parte Applications:
 15        Unless relieved by order of the Court for good cause
 16   shown, on or before the day counsel files an ex parte
 17   application for a temporary restraining order, counsel must
 18   personally serve notice and all documents in support of the
 19   ex parte application and a copy of the Court’s Standing Order
 20   on opposing counsel or party.         Counsel shall also notify the
 21   opposing party that any opposition must be filed no later
 22   than twenty-four hours after the service of the ex parte
 23   application.     Counsel shall immediately file a Proof of
 24   Service.
 25        If counsel does not intend to oppose the ex parte
 26   application, counsel shall immediately inform the Courtroom
 27   Deputy by e-mail and immediately file a Notice of Non-
 28   Opposition.     The Court considers ex parte applications on the

                                           14
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 15 of 21 Page ID #:47



  1   papers and usually does not set the matter for hearing.
  2   Courtesy Copies of all moving, opposition, or non-opposition
  3   papers shall be provided to the Court in accordance with
  4   paragraph 3 of this Order.         The Courtroom Deputy will notify
  5   counsel of the Court’s ruling or a hearing date and time, if
  6   the Court determines a hearing is necessary.
  7   9.   Proposed Protective Orders and Filings Under Seal:
  8        Protective orders pertaining to discovery must be
  9   submitted to the assigned Magistrate Judge.             Proposed
 10   protective orders should not purport to allow, without
 11   further order of Court, the filing under seal of pleadings or
 12   documents filed in connection with a hearing or trial before
 13   the Court.     The existence of a protective order does not
 14   alone justify the filing of pleadings or other documents
 15   under seal, in whole or in part.
 16        An application to file documents under seal must meet the
 17   requirements of the Local Rules and shall be limited to three
 18   documents by a party, unless otherwise ordered by the Court.
 19   The application to file documents under seal should not be
 20   filed under seal.      There is a strong presumption of the
 21   public’s right of access to judicial proceedings and records
 22   in civil cases.      In order to overcome the presumption in
 23   favor of access, the movant must demonstrate compelling
 24   reasons (as opposed to good cause) for the sealing if the
 25   sealing is requested in connection with a dispositive motion
 26   or trial, and the relief sought shall be narrowly tailored to
 27   serve the specific interest sought to be protected.                Pintos
 28   / / /

                                           15
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 16 of 21 Page ID #:48



  1   v. Pacific Creditors Ass'n, 605 F.3d 665 (9th Cir. 2010),
  2   Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th
  3   Cir. 2006), Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
  4   1122, 1135 (9th Cir. 2003).
  5        For each document or other type of information sought to
  6   be filed under seal, the party seeking protection must
  7   articulate compelling reasons supported by specific facts or
  8   legal justification that the document or type of information
  9   should be protected.       The facts supporting the application to
 10   file documents under seal must be provided by a declaration.
 11   The declaration shall attach an unredacted copy of each
 12   document to be filed under seal.          The parties are ordered to
 13   highlight the portion of the document containing counsel’s
 14   proposed redactions.       Documents that are not confidential or
 15   privileged in their entirety will not be filed under seal if
 16   the confidential portions can be redacted and filed
 17   separately.     The declarations in support of the application
 18   to file documents under seal shall include an explanation of
 19   why redaction is not feasible.
 20        If the parties anticipate requesting the Court to file
 21   more than three documents under seal in connection with any
 22   motion, they shall identify all such documents that will be
 23   required to support and oppose the motion during the Local
 24   Rule 7-3 conference.       The parties shall then meet and confer
 25   in order to determine if the documents satisfy the
 26   “compelling need” standard for “sealing” each document.
 27   Thereafter, the parties shall file a joint application and
 28   lodge a proposed order to file under seal all such documents

                                           16
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 17 of 21 Page ID #:49



  1   with the required showing as to each document.              The joint
  2   application shall be filed promptly so that the Court may
  3   rule on the application before the filing date for the
  4   motion.    The parties shall not file any pleadings containing
  5   documents they have requested the Court to file under seal
  6   until the Court acts on the application to file under seal.
  7        If a party wishes to file a document that has been
  8   designated confidential by another party, the submitting
  9   party must give any designating party five calendar days
 10   notice of intent to file.        If the designating party objects,
 11   it should notify the submitting party and file an application
 12   to file documents under seal within two court days.
 13        If an application to file documents under seal is denied
 14   in part or in full, the lodged documents will not be filed.
 15   The Courtroom Deputy will notify the submitting party, and
 16   hold the lodged documents for three court days to allow the
 17   submitting party to retrieve the documents.             If the documents
 18   are not retrieved, the Courtroom Deputy will dispose of the
 19   documents.
 20        If the Court grants an application to file documents
 21   under seal, the parties shall file within two days of the
 22   Court’s Order a complete version of the documents under seal
 23   and a redacted version for public viewing (omitting only such
 24   portions as the Court has ordered to be filed under seal).
 25   The Court’s Courtesy Copies of all documents filed under seal
 26   shall include a complete version of the documents with a
 27   notation identifying that the document has been filed under
 28   seal and shall be highlighted to show the portion of the

                                           17
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 18 of 21 Page ID #:50



  1   document that has been redacted. Should counsel fail to file
  2   the under seal version and redacted version of the documents,
  3   the Court will strike any motion that relies on or relates to
  4   those documents and/or file those documents in the public
  5   record.
  6   10. Cases Removed From State Court:
  7        All documents filed in state court, including documents
  8   attached to the Complaint, Answer(s), and Motion(s), must be
  9   re-filed in this Court as a separate supplement to the Notice
 10   of Removal.     The supplement must be in a separately bound
 11   volume and shall include a Table of Contents.             If the
 12   defendant has not yet answered or moved, the Answer or
 13   responsive pleading filed in this Court must comply with the
 14   Federal Rules of Civil Procedure and the Local Rules of the
 15   Central District.      If before the case was removed a motion
 16   was pending in state court, it must be re-noticed in
 17   accordance with the Local Rules.
 18   11. Actions Transferred From Another District
 19        Counsel shall file, within ten days of transfer, a Joint
 20   Report summarizing the status of the action which shall
 21   include a description of all motions filed in the action and
 22   the transferor court’s ruling on the motions.             In addition,
 23   counsel shall deliver (but not file) one courtesy copy to
 24   Chambers of each document on the docket of the transferor
 25   court.    On the first page of each courtesy copy, in the space
 26   between lines 1 - 7, to the right of the center, counsel
 27   shall include the date the document was filed and the
 28   document number.      The courtesy copies shall be placed in a

                                           18
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 19 of 21 Page ID #:51



  1   slant D-ring binder in chronological order with each document
  2   separated by a tab divider on the right side.             All documents
  3   contained in the binder must be three hole punched with the
  4   oversized 13/32" hole size, not the standard 9/32" hole size.
  5   The binder shall include a Table of Contents and the spine of
  6   each binder shall be labeled with its contents.              The courtesy
  7   copies shall be delivered to Chambers within ten days of the
  8   transfer.
  9   12. Status of Fictitiously Named Defendants:
 10        This Court adheres to the following procedures when a
 11   matter is removed to this Court on diversity grounds with
 12   fictitiously named defendants referred to in the Complaint:
 13        (a) Plaintiff shall ascertain the identity of and serve
 14   any fictitiously named defendants within 90 days of the date
 15   that the Complaint was filed in State Court.
 16        (b) If plaintiff believes (by reason of the necessity for
 17   discovery or otherwise) that fictitiously named defendants
 18   cannot be fully identified within the 90-day period, an ex
 19   parte application requesting permission to extend the period
 20   to effectuate service may be filed with the Court.               Such
 21   application shall state the reasons therefore, and will be
 22   granted only upon a showing of good cause.             The ex parte
 23   application shall be served upon all appearing parties, and
 24   shall state that appearing parties may respond within seven
 25   calendar days of the filing of the ex parte application.
 26        (c) If plaintiff desires to substitute a named defendant
 27   for one of the fictitiously named defendants, plaintiff shall
 28   first seek the consent of counsel for all defendants (and

                                           19
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 20 of 21 Page ID #:52



  1   counsel for the fictitiously named party, if that party has
  2   separate counsel). If consent is withheld or denied,
  3   plaintiff shall file an ex parte application requesting such
  4   amendment, with notice to all appearing parties.              Each party
  5   shall have seven calendar days to respond.             The ex parte
  6   application and any response should comment not only on the
  7   substitution of the named party for a fictitiously named
  8   defendant, but on the question of whether the matter should
  9   thereafter be remanded to the Superior Court if diversity of
 10   citizenship is destroyed by the addition of the new
 11   substituted party.
 12   13. Bankruptcy Appeals:
 13        Counsel shall comply with the Notice Regarding Appeal
 14   From Bankruptcy Court issued at the time the appeal is filed
 15   in the District Court.        Counsel are ordered to notify the
 16   Court in a joint report if the Certificate of Readiness has
 17   not been prepared by the Clerk of the Bankruptcy Court and
 18   submitted to the Clerk of the District Court within 90 days
 19   of the date of this Order.
 20        The matter is considered submitted upon the filing of the
 21   final brief.     No oral argument is held unless ordered by the
 22   Court.
 23   14. Communications with Chambers:
 24        Counsel shall not attempt to contact the Court or its
 25   Chambers staff by telephone or by any other ex parte means,
 26   although counsel may contact the Courtroom Deputy at
 27   shannon_reilly@cacd.uscourts.gov with appropriate inquiries.
 28   To facilitate communication with the Courtroom Deputy,

                                           20
Case 2:20-cv-01579-JFW-AFM Document 12 Filed 03/19/20 Page 21 of 21 Page ID #:53



  1   counsel should list their facsimile transmission numbers and
  2   e-mail address along with their telephone numbers on all
  3   papers.
  4   15. Notice of This Order:
  5          Counsel for plaintiff shall immediately serve this Order
  6   on all parties, including any new parties to the action.                If
  7   this case came to the Court by noticed removal, defendant
  8   shall serve this Order on all other parties.
  9          Caveat:      If counsel fail to cooperate in the preparation
 10   of the required Joint Rule 26 Report or fail to file the
 11   required Joint Rule 26 Report, or if counsel fail to appear
 12   at the Scheduling Conference, the Pre-Trial Conference and/or
 13   any other proceeding scheduled by the Court, and such failure
 14   is not otherwise satisfactorily explained to the Court: (a)
 15   the cause shall stand dismissed for failure to prosecute, if
 16   such failure occurs on the part of the plaintiff; (b) default
 17   judgment shall be entered if such failure occurs on the part
 18   of the defendant; or (c) the Court may take such action as it
 19   deems appropriate.
 20
 21          IT IS SO ORDERED.
 22
 23   DATED:          March 19, 2020
                                                 JOHN F. WALTER
 24                                      UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
      Rev. 1-6-2020
                                           21
